                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

BEN SMITH,

            Plaintiff,
v.                                                 Case No. 8:18-cv-270-T-AAS

UNIVERSITY COMMUNITY
HOSPITAL, INC. d/b/a FLORIDA
HOSPITAL CARROLLWOOD,

            Defendant.
____________________________________/

                                     ORDER

      University Community Hospital (Community Hospital) moves for judgment on

the pleadings under Federal Rule of Civil Procedure 12(c). (Docs. 23, 24). Ben Smith

opposes Community Hospital’s motion. (Doc. 25). Except for one state law claim, Mr.

Smith failed to plead facts showing he is plausibly entitled to relief. Therefore,

Community Hospital’s motion for judgment on the pleadings is GRANTED-IN

PART and DENIED-IN-PART.

I.    BACKGROUND

      Mr. Smith sued Community Hospital alleging violations of the Fair Debt

Collection Practices Act (FDCPA) and the Florida Consumer Collections Practices Act

(FCCPA). (Doc. 1). Mr. Smith’s causes of action arise out of medical treatment he

received from Community Hospital (doing business as Florida Hospital Carrollwood).

(Id. at 2). According to Mr. Smith, Community Hospital violated the FDCPA and

FCCPA when Community Hospital (1) filed and posted a lien on Mr. Smith’s



                                         1
outstanding medical bill in Hillsborough County’s public records and (2) sent a

notification letter and copy of the hospital lien to Mr. Smith. (Doc. 1). Community

Hospital denies it violated the FDCPA and FCCPA. (Doc. 10).

       At issue here is Community Hospital’s motion for judgment on the pleadings.

(Docs. 23, 24). Community Hospital argues neither the hospital Community Hospital

filed in Hillsborough County’s public records nor the notification letter Community

Hospital sent to Mr. Smith constitute debt collection under the FDCPA or FCCPA.

(Doc. 24).      So, Community Hospital concludes judgment on the pleadings is

appropriate. (Id.).

       Mr. Smith argues judgment on the pleadings is inappropriate for three

reasons. (Doc. 25). First, Mr. Smith argues filing a hospital lien constitutes debt

collection under the FDCPA and FCCPA. (Id.). Second, Mr. Smith argues that, even

if filing a hospital lien is not debt collection, Community Hospital still violated Section

1692c(b) of the FDCA and Section 559.72(14) of the FCCPA by disclosing the hospital

lien to third parties when Community Hospital recorded its lien in Hillsborough

County’s public records. (Id.). And, third, Mr. Smith argues Community Hospital

violated Section 1692c of the FDCPA and Section 559.72(18) of the FCCPA when it

sent its notification letter to Mr. Smith despite knowing he was represented by

counsel.     (Id.).   Therefore, Mr. Smith concludes judgment on the pleadings is

inappropriate. (Id.).

II.    LEGAL STANDARD

       A party may move for judgment on the pleadings after all parties submit their



                                            2
pleadings. Fed. R. Civ. P. 12(c). The standard for deciding motions for judgment on

the pleadings under Rule 12(c) is the same for motions to dismiss under Rule 12(b)(6):

“whether the count stated a claim for relief.” Sun Life Assur. Co. of Can. v. Imperial

Premium Fin., LLC, 904 F.3d 1197, 1207 (11th Cir. 2018) (citations omitted).

      A complaint must include enough facts to state a claim for relief that is

plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).         A

complaint is facially plausible when the plaintiff pleads facts that allow the court to

draw the reasonable inference that the defendant is liable for the alleged misconduct.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). A complaint must

include factual allegations plausibly suggesting—not merely consistent with—the

plaintiff’s entitlement to relief. Imperial Premium, 904 F.3d at 1207 (quotation and

citations omitted).

      The court must accept all factual allegations in the complaint as true and view

the facts in the light most favorable to the nonmoving party. Erickson v. Pardus, 551

U.S. 89, 93–94 (2007) (citations omitted); Cunningham v. Dist. Attorney’s Office for

Escambia Cty., 592 F.3d 1237, 1255 (11th Cir. 2010) (citation omitted). Although a

complaint need not contain detailed factual allegations, conclusory allegations are

not entitled to a presumption of truth. Twombly, 550 U.S. at 555, 570 (citations

omitted); Iqbal, 556 U.S. at 679. Legal conclusions must be supported by factual

allegations. Iqbal, 556 U.S. at 679. A court may properly dismiss a complaint that

rests on “conclusory allegations, unwarranted factual deductions, or legal co nclusions

masquerading as facts.” Infante v. Bank of Am. Corp., 468 F. App’x 918, 919 (11th



                                          3
Cir. 2012) (citation omitted).

       Judgment on the pleadings is proper when no issues of material fact exist and

the moving party is entitled to judgment as a matter of law based on the pleadings.

Cunningham, 592 F.3d at 1255 (quotation and citation omitted). Courts are generally

limited to analyzing the pleadings when deciding a motion for judgment on the

pleadings. Horsley v. Feldt, 304 F.3d 1125, 1136 n.6 (11th Cir. 2002) (citations

omitted). That said, courts may consider documents attached to answers when the

documents are central to a claim and the documents’ authenticity is undisputed.

Horsley, 304 F.3d at 1134–35.

       The October 10th order pointed out Community Hospital included the two

documents central to Mr. Smith’s claims: the notification letter Florida Hospital

Carrollwood sent Mr. Smith and the “Hospital Claim of Lien” filed with Hillsborough

County. (Doc. 28, 3). The court will consider these documents when analyzing

Community Hospital’s motion for judgment on the pleadings because they are central

to Mr. Smith’s claims and Mr. Smith never disputed the documents’ authenticity.

III.   ANALYSIS

       A.    FDCPA Claims

       To state a plausible claim under the FDCPA, a plaintiff must allege (1) the

defendant is a debt collector, (2) the defendant’s challenged conduct is related to debt

collection, and (3) the defendant’s actions violate the FDCPA. 15 U.S.C. § 1692; Reese

v. Ellis, Painter, Ratterree & Adams, LLP, 678 F.3d 1211, 1216 (11th Cir. 2012);

Smith v. ARS Nat’l Serv., Inc., 102 F. Supp. 3d 1276, 1278 (M.D. Fla. 2015) (quotation



                                           4
and citation omitted). The court will address whether Mr. Smith sufficiently pleaded

each element of his FDCPA claims in turn.

             1.     Whether Community Hospital is a Debt Collector

      In relevant part, the FDCPA defines “debt collector” the following way:

      any person who uses any instrumentality of interstate commerce or the
      mails in any business the primary purpose of which is the collection of
      any debts, or who regularly collects or attempts to collect, directly or
      indirectly, debts owed or due or asserted to be owed or due another.

15 U.S.C. § 1692a(6). To sufficiently allege the defendant is a debt collector under

the FDCPA, the plaintiff must plead enough facts for the court to infer the defendant

(1) used “an instrumentality of interstate commerce or the mails in operating a

business that has the principal purpose of collecting debts” or (2) “re gularly attempts

to collect debt.” Farquharson v. Citibank, N.A., 664 F. App’x 793, 800 (11th Cir. 2016)

(quoting Section 1692a(6)); Reese, 678 F.3d at 1218.1

      Conclusory allegations that the defendant is a debt collector fail to support a

plausible claim for relief under the FDCPA. Farquharson, 664 F. App’x at 800. The

conclusory allegation that the defendant “regularly attempts to collect debts not owed

to it” also fails to support a claim for relief under the FDCPA. Kurtzman v. Nationstar

Mortgage LLC, 709 F. App’x 655, 659 (11th Cir. 2017); Davidson v. Capital One Bank

(USA), N.A., 797 F.3d 1309, 1318 (11th Cir. 2015).

      Mr. Smith failed to allege enough facts for the court to reasonably infer

Community Hospital meets the definition of debt collector under the FDCPA. In the



1 Compare 15 U.S.C. § 1692a(6) (defining debt collector) with 15 U.S.C. § 1692a(4)
(defining creditor as any person “to whom a debt is owed”).

                                           5
“Preliminary Statement” section of his complaint, Mr. Smith alleges Community

Hospital “is a debt collector within the meaning of the FDCPA as it was attempting

to collect a debt in a name other than its own, ie. [sic] Patient Financial Services.”

(Doc. 1, p. 3). Then, in his “Allegation as to Parties” section, Mr. Smith alleges

Community Hospital “is a debt collector within the meaning of the FDCPA as

University Community Hospital was attempting to collect a debt in a name other

than its own.” (Doc. 1, p. 4).

      Mr. Smith’s allegations are not enough for the court to reasonably infer that

the primary purpose of Community Hospital’s business is to regularly attempt to

collect debt owed to another. Therefore, Mr. Smith failed to sufficiently allege

Community Hospital is a debt collector under the FDCPA.

             2.     Whether Conduct is Connected to Debt Collection

      The FDCPA prohibits specific actions or omissions committed “in connection

with the collection of any debt.” 15 U.S.C. § 1692; Pinson v. Albertelli Law Partners

LLC, 618 F. App’x 551, 553 (11th Cir. 2015). Courts determine if the defendant’s

challenged conduct legally constitutes an FDCPA violation when deciding if the

plaintiff sufficiently pleaded causes of action under the FDCPA. See, e.g., Dyer v.

Select Portfolio Serv., Inc., 108 F. Supp. 3d 1278, 1280 (M.D. Fla. 2015) (determining

whether the defendant’s communications were connected to debt collection in a Rule

12(b)(6) motion to dismiss); McElveen v. Westport Recovery Corp., 310 F. Supp. 3d

1374, 1380 (S.D. Fla. 2018) (same).

      Whether the defendant’s challenged conduct is connected to debt collection



                                          6
depends on the section of the FDCPA under which the plaintiff brings his claims. See

LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1201 (11th Cir. 2010) (stating that

the Eleventh Circuit has not adopted the least-sophisticated consumer standard for

all purposes under the FDCPA).

      Community Hospital argues Mr. Smith’s complaint fails to state a plausible

claim for relief under the FDCPA (and FCCPA) because filing a hospital lie n is not

“debt collection” under Florida law. (Doc. 24, pp. 3–4). But the case Community

Hospital cites for support addressed hospital liens in the context of the Florida

Deceptive and Unfair Trade Practices Act (FDUTPA)—not the FDCPA or FCCPA.

See Baker v. Baptist Hosp., Inc., 115 So.3d 1123, 1126 (Fla. 1st Dist. Ct. App. 2013)

(holding that filing a hospital lien fails to meet the definition of “trade or commerce”

under the FDUTPA). Further, the purpose of a lien is to create an interest in a

debtor’s property until a debt is paid. Black’s Law Dictionary 1063 (10th ed. 2014);

Shimek v. Weissman, Nowack, Curry & Wilco, P.C., 374 F.3d 1011, 1013–14 (11th

Cir. 2004) (stating that filing a lien is a legally permissible way to secure a debt); see

also Madura v. Lakebridge Condominium Ass’n, Inc., 382 F. App’x 862, 865 (11th Cir.

2010) (discussing how defendant filed a lien because of a debt the plaintiff owed).

      Community Hospital’s argument that filing its lien is not debt collection is

unsuccessful because the purpose of filing its lien is to secure a debt. Therefore, the

court will analyze whether Community Hospital’s actions were connected to debt

collection for each section under which Mr. Smith brings his claims.




                                            7
                      i.       FDCPA Claims under 1692e and 1692f

      Mr. Smith alleges Community Hospital violated Sections 1692e and 1692f of

the FDCPA. (Doc. 1, p. 6). Section 1692e prohibits a debt collector from using “false,

deceptive, or misleading representation or means in connection with the collection of

any debt.”     Section 1692f prohibits a debt collector from using “unfair or

unconscionable means to collect or attempt to collect any debt.”

      If a communication provides information about a debt and the goal of the

communication is partly to induce payment from the debtor, that communication is

connected or related to debt collection. Caceres v. McCalla Raymer, LLC, 755 F.3d

1299, 1302 (11th Cir. 2014) (citation omitted). The least-sophisticated consumer

standard applies in Sections 1692e and 1692f when determining if the defendant’s

communications are connected to debt collection. LeBlanc, 601 F.3d at 1193, 1201.

The least-sophisticated consumer has “a rudimentary amount of information about

the world and a willingness to read a collection notice with some care.” Id. at 1194

(citation omitted).        The least-sophisticated consumer standard has an objective

component that protects against unreasonable interpretations of collection notices

while also protecting naïve consumers. Id. (quotation and citation omitted).

      Factors that determine whether a communication is connected or related to

debt collection from the perspective of the least-sophisticated consumer include the

following: whether the document states the amount of debt; whether the document

states how the debt can be paid; whether the document states fees and costs will be

assessed until the debt is paid; whether the document states it is an attempt to collect



                                             8
a debt; and whether the document states the sender is acting as a debt collector.

Pinson, 618 F. App’x 553–54 (citations omitted); Farquharson, 664 F. App’x at 801–

02 (citations omitted); Alabama v. Ctrs. for Medicare and Medicaid Servs., 674 F.3d

1241 (11th Cir. 2012).

       Neither the notification letter Community Hospital sent Mr. Smith nor the

“Hospital Claim of Lien” Community Hospital filed with Hillsborough County’s public

records (a copy of which Community Hospital sent Mr. Smith) constitute

communications connected or related to debt collection under Sections 1692e or 1692f

of the FDCPA. The notification letter states the “Amount of Charges” for the services

Mr. Smith received at Community Hospital but does not characterize that amount as

a debt. (Doc. 10-1). In fact, after stating the letter notifies Mr. Smith of Community

Hospital’s lien on the services provided, the letter specifically states, “This lien is not

a lien against Ben Smith or any other property or assets of thereof and is not evidence

of the patient’s failure to pay a debt.” (Id.). The letter also states Community

Hospital’s lien “does not represent any action or judgment against Ben Smith and is

limited only to any proceeds arising from the following known auto coverages.” (Id.).

The letter then lists Liberty Mutual as the relevant insurance company. (Id.).

       After stating Mr. Smith received services from Community Hospital, the

“Hospital Claim of Lien” includes the following statement:

       That Ben Smith is indebted to the University Community Hospital, Inc.,
       d/b/a Florida Hospital Carrollwood in the sum of $31,924.66 for such
       hospital care, treatment and maintenance and that said sum is now due
       and owing Florida Hospital Carrollwood as a reasonable and necessary
       charge for such hospital care, treatment and maintenance.



                                            9
(Doc. 10-2). The claim then lists Liberty Mutual as the corporation claimed liable for

Mr. Smith’s illness or injuries. (Id.). Before the Community Hospital representative’s

signature and the notarization, the following paragraph is included:

      This claim is furnished to and filed with the Clerk of the Circuit Court,
      Hillsborough County, Florida, that part owing and belong to Ben Smith
      of any recovery of money or sum had or collected or to be collected,
      whether by judgment, settlement, settlement agreement of compromise,
      to the extent of the aforesaid reasonable and necessary charges of
      Florida Hospital for the hospital care, treatment and maintenance of
      said Ben Smith, up to the date of such payment and recording hereof
      shall constitute notice of such lien to app persons, firms or corporations
      who pay any judgment, settlement or compromise to said Ben Smith
      arising out of any claim for damages for such illness or injury which the
      said Ben Smith has against such person, firms or corporations, their
      assignees, agents, or patties [sic] having interest by or through such
      persons, firms or corporations.

(Id.). Neither the notification letter nor the “Hospital Claim of Lien” states how Mr.

Smith can pay off Community Hospital’s lien. Neither document states fees or costs

will be assessed until the lien is paid off. Neither document states it is an attempt to

collect a debt. And neither document states the sender is acting as a debt collector.

Although the “Hospital Claim of Lien” states Mr. Smith is “indebted” to Community

Hospital, the least-sophisticated consumer would understand the entire document to

only be a copy of the lien Community Hospital filed with the county—not a demand

for payment.

      The least-sophisticated consumer would understand the notification letter and

“Hospital Claim of Lien” Community Hospital sent to Mr. Smith to be informational

and not a communication connected or related to debt collection. Therefore, as a

matter of law, Mr. Smith’s complaint fails to state a claim for relief under Sections



                                          10
1692e and 1692f of the FDCPA.

                    ii.    FDCPA Claim under 1692d

      Mr. Smith alleges Community Hospital violated Section 1692d of the FDCPA.

(Doc. 1, p. 5). That section states: “A debt collector may not engage in any conduct

the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” § 1692d.

      An “adapted” version of the least-sophisticated consumer standard applies

when determining if the defendant’s actions are connected to debt collection under

Section 1692d. Jeter v. Credit Bureau, Inc., 760 F.2d 1168, 1179 (11th Cir. 1985);

LeBlanc, 601 F.3d at 1201 n.33.       In determining whether a communication is

connected to debt collection under 1692d, courts view the communication “from the

perspective of a consumer whose circumstances make him relative ly more susceptible

to harassment, oppression or abuse.” Jeter, 760 F.2d at 1179.

      Section 1692d is designed to protect against “coercion and delving into the

personal lives of debtors.”    Id. at 1180, n.12 (citations omitted).      Two letters

threatening a lawsuit against a debtor if he fails to arrange paying off his debt do not

constitute harassment or abuse under Section 1692d. Id. at 1179–80. An oppositional

statement filed with the court disputing a motion to dissolve a writ of garnishment is

also not harassment or abuse under Section 1692d. Miljkovic v. Shafritz and Dinkin,

P.A., 791 F.3d 1291, 1305 (11th Cir. 2015). Instead, for conduct to violate Section

1692d, the conduct must manifest “a tone of intimidation.” Id. (quoting Jeter).

      Neither the notification letter or the “Hospital Claim of Lien” manifested a tone



                                          11
of intimidation to constitute abuse or harassment under Section 1692d. A consumer

whose circumstances make him relatively more susceptible to harassment or abuse

would understand Community Hospital’s documents to be informational—not

harassing or abusive.     Neither document included statement warning of serious

action if Mr. Smith failed to pay off Community Hospital’s lien. Therefore, as a

matter of law, Mr. Smith’s complaint fails to state a claim for relief under Section

1692d.

                   iii.    FDCPA Claim under 1692c(b)

      Mr. Smith alleges Community Hospital violated Section 1692c(b) of the

FDCPA. (Doc. 1, p. 5). That section states the following:

      Except as provided in section 1692b of this title, without the prior
      consent of the consumer given directly to the debt collector, or the
      express permission of a court of competent jurisdiction, or as reasonably
      necessary to effectuate a postjudgment judicial remedy, a debt collector
      may not communicate, in connection with the collection of any debt, with
      any person other than the consumer, his attorney, a consumer reporting
      agency if otherwise permitted by law, the creditor, the attorney of the
      creditor, or the attorney of the debt collector.

§ 1692c(b).2 A complaint must include enough facts for the court to infer illegality

when alleging a violation of Section 1692c(b). Barnes v. Seterus, Inc., No. 13-81021-

CV, 2013 WL 6834720, at *1 (S.D. Fla. Dec. 26, 2013); Monty v. Weltman Weinberg &

Ross Co., LPA, No. 13-80800-CIV, 2013 WL 6511741, at *2 (S.D. Fla. Dec. 12, 2013).

Courts broadly construe whether a defendant’s action was “in connection with the

collection of any debt” under Section 1692c(b). Dauval v. MRS BPO, LLC, No. 8:11-



2 Section 1692b is the provision that allows debt collectors to communicate with third
parties to obtain information about a consumer. 15 U.S.C. § 1692b.

                                         12
CV-2703-T-MAP, 2013 WL 9921550, at *9–10 (M.D. Fla. June 27, 2013) (citing West

v. Nationwide Credit, Inc., 998 F. Supp. 642, 645 (W.D.N.C. 1998).

      Mr. Smith’s complaint includes enough facts for the court to infer Community

Hospital’s actions violated Section 1692c(b). In the “Preliminary Statement” section,

Mr. Smith alleges the following:

      On or about July 6, 2017, University Community Hospital. d/b/a Florida
      Hospital Carrollwood using the name Patient Financial Services caused
      to be filed and posted in the public records of Hillsborough County a
      Hospital Claim of Lien stating that Ben Smith was indebted to the
      defendant University Community Hospital. d/b/a Florida Hospital
      Carrollwood.

(Doc. 1, p. 3). Then, in Count I, which lists Community Hospital’s alleged violations

of the FDCPA, Mr. Smith’s complaint states the following:

      15 U.S.C. 1692c) (b) which states: Except as provided in section 1692b
      of this title, without the prior consent of the consumer given directly to
      the debt collector, or the express permission of a court of competent
      jurisdiction, or as reasonably necessary to effectuate a postjudgment
      judicial remedy, a debt collector may not communicate, in connection
      with the collection of any debt, with any person other than the consumer,
      his attorney, a consumer reporting agency if otherwise permitted by law,
      the credit, the attorney of the creditor, or the attorney of the debt
      collector by posing lien on the public records of Hillsborough County
      alleging plaintiff owed money University Community Hospital. d/b/a
      Florida Hospital Carrollwood for all to see.

(Id. at 5). Mr. Smith’s complaint includes enough facts to infer Community Hospital

communicated with third parties in connection to a debt. Therefore, Mr. Smith’s

complaint has enough facts to show that Community Hospital’s actions were

connected to debt collection under Section 1692c(b).

             3.    Prohibited Acts

      The third requirement to sufficiently plead violations under the FDCPA is that


                                         13
the complaint must show the defendant’s actions violate the relevant FDCPA

provisions. Smith, 102 F. Supp. 3d at 1278 (M.D. Fla. 2015) (quotation and citation

omitted). Mr. Smith’s complaint fails to meet this requirement under Sections 1692e,

1692f, and 1692d, because Community Hospital’s actions, as a matter of law, do not

violate those sections of the FDCPA.

       Although Mr. Smith’s complaint has enough facts to show Community

Hospital’s actions were connected or related to debt collection under Section 1692c(b)

(as explained in Section III(A)(2)(iii) of this order), Mr. Smith’s complaint fails to show

Community Hospital acted in a way Section 1692c(b) prohibits.                Mr. Smith’s

complaint has no allegations showing Community Hospital acted without Mr. Smith’s

prior consent. The complaint has no allegations that Community Hospital’s actions

were not “reasonably necessary to effectuate a postjudgment judicial remedy.”

Therefore, even though Community Hospital’s actions may have been connected or

related to debt collection, Mr. Smith failed to sufficiently allege Community

Hospital’s actions are prohibited by Section 1692c(b) of the FDCPA.

              4.     Review of Mr. Smith’s FDCPA Claims

       Mr. Smith’s complaint fails to state a claim for relief on his claims under

Sections 1692e, 1692f, and 1692d of the FDCPA, because he failed to sufficiently

allege that Community Hospital is a debt collector and Community Hospital’s actions,

as a matter of law, were not connected or related to debt collection.

       Mr. Smith’s complaint also fails to sufficiently allege Community Hospital

violates Section 1692c(b) of the FDCPA because he failed to sufficiently allege that



                                            14
Community Hospital is a debt collector and he failed to show Community Hospital’s

actions are prohibited by Section 1692c(b). Mr. Smith’s complaint, however, includes

enough facts to allege Community Hospital’s actions are connected or related to debt

collection under Section 1692c(b).

      B.     FCCPA Claims

      To properly plead FCCPA claims, the plaintiff must allege knowledge or intent

by the alleged debt collector. Reese v. JPMorgan Chase & Co., 686 F. Supp. 2d 1291,

1309 (S.D. Fla. 2009) (quotation and citation omitted). When applying the FCCPA,

courts must give “due consideration and great weight” to interpretations of the

FDCPA from the Federal Trade Commission and federal courts.                Fla. Stat. §

559.77(5). The FDCPA definition of debt collection applies when evaluating claims

brought under the FCCPA, which has no definition for debt collection. Trent v. Mortg.

Elec. Registration Sys., Inc., 618 F. Supp. 2d 1356, 1361 (M.D. Fla. 2007), aff’d 288 F.

App’x 571 (11th Cir. 2008).

      Conclusory allegations that simply track the statutory language from the

FCCPA are insufficient. In re Lamb, 409 B.R. 534, 541 (N.D. Fla. 2009) (citations

omitted); Munch v. Credit Protection Ass’n, LP, No. 8:13-CV-1179-T-17EAJ, 2015 WL

1243201, at *2–3 (M.D. Fla. Mar. 18, 2015) (citations omitted); Locke v. Wells Fargo

Home Mortg., No. 10-60286-CIV, 2010 WL 4941456, at *2–3 (S.D. Fla. Nov. 30, 2010)

(citations omitted). The complaint must instead include basic facts to support the

complaint’s allegations.      Nardolilli   v. Bank of      Am.,   No. 12-81312-CIV-

MIDDLEBROOKS/BRANNON, 2013 WL 12154541, at *3 (S.D. Fla. Dec. 5, 2013)



                                           15
(citations omitted).

      Mr. Smith alleges Community Hospital violated Sections 559.72(3), 559.72(5),

559.72(6), 559.72(7), 559.72(9). 559.72(14), and 559.72(18) of the FCCPA. (Doc. 1).

The court will analyze whether Mr. Smith’s complaint plausibly alleges claims for

relief under each section of the FCCPA.

             1.        Claim under Section 559.72(3) of the FCCPA

      Section 559.72(3) states that a person must not do the following:

      (3) Tell a debtor who disputes a consumer debt that he or she or any
      person employing her or him will disclose to another, orally or in writing,
      directly or indirectly, information affecting the debtor’s reputation for
      credit worthiness without also informing the debtor that the existence
      of the dispute will also be disclosed as required by subsection (6).

Fla. Stat. § 559.72(3). Mr. Smith’s complaint alleges no facts showing Community

Hospital told Mr. Smith that it would tell others about Community Hospital’s lien on

Mr. Smith’s outstanding medical bill. Therefore, Mr. Smith failed to state a plausible

claim for relief under Section 559.72(3) of the FCCPA.

             2.        Claim under Section 559.72(5) of the FCCPA

      Section 559.72(5) states that a person must not do the following:

      (5) Disclose to a person other than the debtor or her or his family
      information affecting the debtor’s reputation, whether or not for credit
      worthiness, with knowledge or reason to know that the other person
      does not have a legitimate business need for the information or that the
      information is false.

Fla. Stat. § 559.72(5). Mr. Smith’s complaint alleges Community Hospital “filed and

posted in the public records of Hillsborough County” its lien on Mr. Smith’s medical

bill. (Doc. 1, p. 3). But his complaint alleges no facts showing Community Hospital



                                           16
knew others had no legitimate business need for that information. Therefore, Mr.

Smith’s complaint fails to state a plausible claim for relief under Section 559.72(5) of

the FCCPA.

             3.     Claim under Section 559.72(6) of the FCCPA

      Section 559.72(6) states that a person must not do the following:

      (6) Disclose information concerning the existence of a debt known to be
      reasonably disputed by the debtor without disclosing that fact. If a
      disclosure is made before such dispute has been asserted and written
      notice is received from the debtor that any part of the debt is disputed,
      and if such dispute is reasonable, the person who made the original
      disclosure must reveal upon the request of the debtor within 30 days the
      details of the dispute to each person to whom disclosure of the debt
      without notice of the dispute was made within the preceding 90 days.

Fla. Stat. § 559.72(6). Mr. Smith’s complaint fails to allege facts showing Community

Hospital disclosed information about its lien on Mr. Smith’s medical bill knowing Mr.

Smith reasonably disputed the lien.        Nor does Mr. Smith’s complaint allege

Community Hospital failed to disclose the fact that Mr. Smith disputed Community

Hospital’s lien. Therefore, Mr. Smith’s complaint fails to allege a plausible claim for

relief under Section 559.72(6) of the FCCPA.

             4.     Claim under Section 559.72(7) of the FCCPA

      Section 559.72(7) states that a person must not do the following:

      (7) Willfully communicate with the debtor or any member of her or his
      family with such frequency as can reasonably be expected to harass the
      debtor or her or his family, or willfully engage in other conduct which
      can be reasonably be expected to abuse or harass the debtor or any
      member of her or his family.

Fla. Stat. § 559.72(7). Mr. Smith’s complaint contains no facts showing Community

Hospital communicated with him or his family “with such frequency as can


                                          17
reasonably be expected to harass” Mr. Smith or his family. A complaint alleging a

violation under Section 559.72(7) must include enough facts to “satisfy the purpose

and frequency elements of a statutory claim under the FCCPA.” Locke, 2010 WL

4941456, at *2; see also Munch, 2015 WL 1243201, *2 (finding conclusory allegations

insufficient to state a claim under Section 559.72(7)).

      Besides the notification letter and “Hospital Claim of Lien” Community

Hospital sent Mr. Smith, Mr. Smith’s complaint contains no other facts showing

Community Hospital communicated with him about its lien. Therefore, his complaint

fails to state a plausible claim for relief under Section 559.72(7) of the FCCPA.

             5.     Claim under Section 559.72(9) of the FCCPA

      Section 559.72(9) states that a person must not do the following:

      (9) Claim, attempt, or threaten to enforce a debt when such person
      knows that the debt is not legitimate, or assert the existence of some
      other legal right when such person knows that the right does not exist.

Fla. Stat. § 559.72(9). Mr. Smith’s complaint contains no facts showing Community

Hospital knew its lien on Mr. Smith’s medical bills is not legitimate. Conclusory

allegations that track statutory language are insufficient to state a claim under

Section 559.72(9). Munch, 2015 WL 1243201, at *3. Mr. Smith’s complaint simply

claims Community Hospital violated Section 559.72(9) and tracks that statute’s

language. So, his complaint fails to state a claim for relief under Section 559.72(9).

             6.     Claim under Section 559.72(14) of the FCCPA

      Section 559.72(14) states that a person must not do the following:

      (14) Publish or post, threaten to publish or post, or cause to be published
      or posted before the general public individual names or any list of names


                                          18
      of debtors, commonly known as a deadbeat list, for the purpose of
      enforcing or attempting to enforce collection of consumer debts.

Fla. Stat. § 559.72(14). Mr. Smith’s complaint alleges Community Hospital “filed and

posted in the public records of Hillsborough County” a copy of its lien on Mr. Smith’s

medical bill. (Doc. 1, p. 3).3 These allegations state a plausible claim for relief under

Section 559.72(14) of the FCCPA.

             7.     Claim Under Section 559.72(18) of the FCCPA

      Section 559.72(18) states that a person must not do the following:

      (18) Communicate with a debtor if the person knows that the debtor is
      represented by an attorney with respect to such debt and has knowledge
      of, or can readily ascertain, such attorney’s name and address, unless
      the debtor’s attorney fails to respond within 30 days to a communication
      from the person, unless the debtor’s attorney consents to a direct
      communication with the debtor, or unless the debtor initiates the
      communication.

Fla. Stat. § 559.72(18). Mr. Smith’s complaint alleges Community Hospital sent him

the notification and “Hospital Claim of Lien” despite knowing he was represented by

counsel. (Doc. 1, p. 3). But this type of conclusory language is not entitled to a

presumption of truth. See Nardolilli, 2013 WL 12154541, at *4 (dismissing claims

under FCCPA, including Section 559.72(18), because the claims simply tracked the

FCCPA’s statutory language). Mr. Smith’s complaint includes no basic facts showing

Community Hospital knew he was represented by counsel. Therefore, Mr. Smith’s



3  Although Section 28-142 of Hillsborough County’s Code of Ordinances allows
hospitals to file and post liens for medical bills, Community Hospital cites no state
law that allows hospitals to file and post liens for medical bills. See also Shimek, 374
F.3d at 1012 (holding that the FDCPA allows debt collectors to contemporaneously
file a lien and send a demand letter to debtor “so long as the initial filing of that lien
is permitted by state law”) (emphasis added).

                                           19
complaint fails to state a claim under Section 559.72(18) of the complaint.

             8.     Review of Mr. Smith’s FCCPA Claims

      Mr. Smith’s complaint fails to allege plausible claims for relief under Sections

559.72(3), 559.72(5), 559.72(6), 559.72(7), 559.72(9), and 559.72(18) of the FCCPA.

But Mr. Smith’s complaint sufficiently alleges Community Hospital violated Section

559.72(14) of the FCCPA.

             9.     Supplemental Jurisdiction over Mr. Smith’s FCCPA Claims

      A district court may decline to exercise supplemental jurisdiction over state

law claims if the court dismisses all claims over which it has original jurisdiction. 28

U.S.C. § 1367(c); Baggett v. First Nat’l Bank of Gainesville, 117 F.3d 1342, 1352–53

(11th Cir. 1997) (stating that state law claims are best resolved by state court s when

the district court dismisses all federal law claims before trial) (citations omitted).

When determining whether to exercise supplemental jurisdiction under Section 1367,

the district court considers judicial economy, convenience, fairness, and comity.

Baggett, 117 F.3d at 1353 (citations omitted). The decision to exercise supplemental

jurisdiction is within the court’s discretion. Raney v. Allstate Ins. Co., 370 F.3d 1086,

1088–89 (11th Cir. 2004) (citation omitted).

      Mr. Smith’s complaint currently fails to state a cause of action under federal

law, namely the FDCPA. The only claim sufficiently pleaded at this time is Mr.

Smith’s claim under Section 559.72(14) of the FCCPA. The court will allow Mr. Smith

to amend his complaint. If he fails to amend, or if his amended complaint fails to

state a cause of action under federal law, the court will decline to exercise jurisdiction



                                           20
over his FCCPA claim.

IV.   CONCLUSION

      Mr. Smith failed to allege a plausible claim for relief under Sections 1692e,

1692f, and 1692d of the FDCPA because he failed to show Community Hospital is a

debt collector. Further, Community Hospital’s actions, as a matter of law, were not

connected or related to debt collection under Sections 1692e, 1692f, and 1692d .

      Mr. Smith failed to state a claim for relief under Section 1692c(b) of the FDCPA

because he failed to show Community Hospital is a debt collector and that

Community Hospital’s actions are prohibited by Section 1692c(b). But Mr. Smith

pleaded enough facts to show Community Hospital actions were connected or related

to debt collection under Section 1692c(b) of the FDCPA.

      Mr. Smith failed to allege a plausible claim for relief under Sections 559.72(3),

559.72(5), 559.72(6), 559.72(7), 559.72(9), and 559.72(18) of the FCCPA. But he

pleaded enough facts to show a plausible claim for relief under Section 559.72(12) of

the FCCPA. Therefore, Community Hospital’s motion for judgment on the pleadings

(Docs. 23, 24) is GRANTED-IN-PART and DENIED-IN-PART as follows:

      1.     Community Hospital’s motion for judgment on the pleadings is

             GRANTED with respect to Mr. Smith’s claims brought under Sections

             1692e, 1692f, and 1692d of the FDCPA. Those claims are DISMISSED.

      2.     Community Hospital’s motion for judgment on the pleadings is

             GRANTED with respect to Mr. Smith’s claim brought under Section

             1692c(b) of the FDCPA. To proceed on his Section 1692c(b) claim, Mr.



                                         21
     Smith’s amended complaint must allege a plausible claim for relief

     consistent with this order.

3.   Community Hospital’s motion for judgment on the pleadings is

     GRANTED with respect to Mr. Smith’s claims under Sections

     559.72(5), 559.72(6), 559.72(7), 559.72(9), and 559.72(18) of the FCCPA.

4.   Community Hospital’s motion for judgment on the pleadings is

     DENIED with respect to Mr. Smith’s claim under Section 559.72(12) of

     the FCCPA.

5.   Consistent with paragraphs 2 and 4, Mr. Smith may submit an amended

     complaint. If he chooses to amend his complaint, Mr. Smith must

     submit his amended complaint by January 31, 2019. Failure to submit

     an amended complaint by January 31st will result in the court entering

     a judgment consistent with this order and declining to exercise

     jurisdiction over the one remaining state law claim.

ORDERED in Tampa, Florida, on January 7, 2019.




                                   22
